Exhibit 10.3

AMENDMENT NO. 2 TO ETHANOL STORAGE AND THROUGHPUT AGREEMENT

THIS AMENDMENT NO. 2 TO ETHANOL STORAGE AND THROUGHPUT AGREEMENT (this
“Agreement”), is entered into and effective as of September 23, 2016 (the
“Effective Date”), by and between Green Plains Ethanol Storage LLC (the
“Operator”) and Green Plains Trade Group LLC (the “Customer”). Customer and
Operator are sometimes referred to in this Agreement as the “Parties” and
individually as a “Party.”

WHEREAS, Operator wishes to amend the Ethanol Storage and Throughput Agreement
effective July 1, 2015, between the Parties (the “Agreement”) on the terms and
conditions set forth herein. Terms used herein not defined herein shall have the
meaning set forth in the Agreement;

WHEREAS, Operator now owns, operates and maintains 17 ethanol storage terminals
as described on Exhibit G (each such terminal, a “Terminal” and collectively,
the “Terminals”) at 17 ethanol plants described in Exhibit H which provide
handling storage and throughput of denatured, fuel grade ethanol and have an
aggregate shell capacity of 38.6 million gallons, which allows Operator to
(a) receive deliveries of ethanol from various receipt point(s) from Customer’s
Ethanol Production Facilities (as defined herein), (b) to store ethanol,
(c) redeliver and load ethanol at various loading and/or delivery point(s), and
(d) redeliver ethanol via pipeline to various other delivery points;

NOW, THEREFORE, in consideration of the mutual premises of the parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Section 1.f. of the Agreement is hereby replaced in its entirety with the
following:

f. Minimum Throughput Capacity: Operator will provide an aggregate throughput
capacity at the Terminals for Customer each calendar quarter in the amount of
349.0 million U.S. gallons (the “Minimum Throughput Capacity”), such volumes to
be allocated among each of the Terminals as described in Exhibit G (each
Terminal’s allocated portion, the “Specified Terminal Throughput Capacity”).
Customer will exclusively deliver to the Terminals all of the ethanol produced
by the Ethanol Production Facilities; provided, however, this obligation shall
not prevent Customer from delivering up to a maximum of 2% of alcohol and
non-transportation fuels to other terminal facilities. Customer shall have the
right to deliver up to the Minimum Throughput Capacity (on a system-wide basis)
to the Terminals each calendar month during the term subject to all other terms
and conditions in this Agreement, on a take-or-pay basis. Customer may have
additional Product available to ship during a calendar quarter and will notify
Operator of such Product availability using the Nomination and Scheduling
Procedures set forth in Exhibit B. Operator will use its best efforts to
accommodate additional Product at a Terminal over and above the Specified
Terminal Throughput Capacity; provided, however, that if the storage capacity at
any of the Terminals is insufficient to maintain storage for at least six days
of the expected production of the Customer’s Ethanol Production Facility
adjacent to such Terminal, Customer and Operator will negotiate the terms of
providing service above such level, including the potential construction of
additional capacity.



--------------------------------------------------------------------------------

2. Section 2.a. of the Agreement is hereby replaced in its entirety with the
following:

a. MTVC: For each calendar quarter during the Term, Customer shall be obligated
to tender for delivery to the Terminals and to nominate Customer Product for
delivery, a minimum volume of 296.6 million gallons of Customer Product (the
“Minimum Throughput Volume Commitment” or “MTVC”), such volumes to be allocated
among each of the Terminals as described in Exhibit G (the “Terminal Throughput
Volume Commitment” or “TTVC”).

3. Exhibits G and H are replaced in their entirety with the Exhibits G and H
attached hereto and incorporated herein by reference.

4. Section 17 of the Agreement is hereby replaced in its entirety with the
following:

17. Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against either party unless such modification, amendment or waiver is approved
in writing and countersigned by each party hereto. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. The addition of any person as a party to this Agreement shall
not constitute a modification or amendment to any provision of this Agreement.
The parties may amend the Agreement with just the addition of an additional
Exhibit G and Exhibit H, signed by the Parties, when Operator has added storage
capacity for which Customer has agreed to use Operator to provide storage and
throughput services pursuant to the terms hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

OPERATOR: GREEN PLAINS ETHANOL STORAGE LLC Signature:  

/s/ Jerry L. Peters

Print Name:  

Jerry L. Peters

Title:  

Chief Financial Officer

CUSTOMER: GREEN PLAINS TRADE GROUP LLC Signature:  

/s/ Jerry L. Peters

Print Name:  

Jerry L. Peters

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT G

TERMINAL DESCRIPTION

 

Location/Terminals

   Minimum
Throughput
(mmg per calendar
quarter)      Ethanol Storage
Capacity
(mmg)      Tank Bottoms
(in gallons)  

Atkinson, Nebraska

     9.38         2.074         363,000   

Bluffton, Indiana

     27.90         3.000         277,170   

Central City, Nebraska

     22.75         2.250         300,000   

Fairmont, Minnesota

     21.56         3.124         275,000   

Hereford, Texas

     22.50         4.406         642,600   

Hopewell, Virginia

     11.50         .761         166,600   

Lakota, Iowa

     18.75         2.500         300,000   

Madison, Illinois

     20.25         2.855         253,800   

Mount Vernon, Indiana

     20.25         2.855         253,800   

Obion, Tennessee

     27.96         3.000         250,000   

Ord, Nebraska

     11.00         1.550         150,000   

Otter Tail, Minnesota

     9.75         2.000         250,000   

Riga, Michigan

     13.95         1.239         190,000   

Shenandoah, Iowa

     15.11         1.524         150,000   

Superior, Iowa

     11.10         1.238         228,000   

Wood River, Nebraska

     23.29         3.124         280,000   

York, Nebraska

     9.60         1.100         117,500   



--------------------------------------------------------------------------------

EXHIBIT H

ETHANOL PRODUCTION FACILITIES

 

   

Ethanol Production

Plant Location

      Atkinson, Nebraska     Bluffton, Indiana     Central City, Nebraska    
Fairmont, Minnesota     Hereford, Texas     Hopewell, Virginia     Lakota, Iowa
    Madison, Illinois     Mount Vernon, Indiana     Obion, Tennessee     Ord,
Nebraska     Otter Trail, Minnesota     Riga, Michigan     Shenandoah, Iowa    
Superior, Iowa     Wood River, Nebraska     York, Nebraska  